November 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      RAHUL K. NATH, M.D., Appellant

NO. 14-15-00364-CV                          V.

  TEXAS CHILDREN'S HOSPITAL & BAYLOR COLLEGE OF MEDICINE,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Texas
Children's Hospital and Baylor College of Medicine, signed, February 9, 2015, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Rahul K. Nath, M.D., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.